Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 1 of 20




                EXHIBIT 15
        Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 2 of 20



From:                   Bedrosian, Sara (CDC/OD/OADC)
Sent:                   25 Feb 2020 15:58:47 +0000
To :                    Bonds, Michelle E. (CDC/OD/OADC);Galatas, Kate (CDC/OD/OADC)
Cc:                     CDC IMS JIC OADC LNO -2;Patrick, Kera (CDC/OD/OADC);Dorigo, Leslie
(CDC/DDNID/NCIPC/DIP)
Subject:                FW: CDCComm & Media Strategy
Att achments:           CDC_Comms and Media Strategy for COVID-19_ 022420.docx, Comms and
Media Strategy for Ebola_11.25 .19_final.docx

Michelle and Kate,

Leslie and I checked, and there is no COVID-19 Comms Strategy scheduled for this week by the JIC. Leslie
and I will work on a proposed agenda with framing, and will send to you both later today. Then we can
take the next steps.

I have forwarded this email to you both with the version of the draft COVID-19 Comms/Media Strategy
that Dagny sent up to Bill yesterday with Michelle ' s approval. I have also attached the finalized and
ASPA-cleared Com ms/Media Strategy for Ebola, as requested.

Sara


From: CDC IMS JIC OADC LNO -2 <eocevent202@cdc.gov>
Sent : M onday, February 24, 2020 5:45 PM
To: Bedrosian, Sara (CDC/OD/OADC) <eri7@cdc .gov>
Subject: FW: CDC Comm & Media Strategy




From : Olivares, Dagny (CDC/DDPHSIS/CPR/DEO)
Sent : Monday, February 24, 2020 5:44:56 PM (UTC-05 :00) Eastern Time (US & Canada)
To: Hall, Bill (HHS/ ASPA)
Cc: Bonds, Michelle E. (CDC/OD/OADC); Heldman, Amy B. (CDC/OD/OADC); Burns, Erin
(CDC/DDID/NC I RD/ID); Patrick, Kera (CDC/OD/OADC); CDC I MS JIC Lead -2; CDC IM S JIC OADC LNO -2
Subject: CDC Comm & Media Strategy

Bill,

As request ed, attached please find the first iteration of the CDC Comm & Med ia Strategy. Please forgive
the lack of a table of contents; we just finalized this today and wanted to get it to you right away. We
will provide an updated copy with the ToC as soon as that is done .

Please let us know if we can answer any questions about the strategy document.

Dagny



Dagny E. P. Oliv ares
Jo int Information Center (JIC ) Co-L ead
Co ronav irus Disease 2019 (COVID-19 ) Res ponse
       Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 3 of 20



404-271-3054
eocjiclead2@cdc .gov
           Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 4 of 20




DRAFT CDC Communication                               and Media Strategy
for the Coronavirus                   Disease 2019 Response
Table of Content s




INSERT TABLE OF CONTENTS BEFORE FINALIZING DRAFT




5/8/2020                  Communication   and Media Strategy COVID-19         1
                                                                         ·~   ,

                                                                                  I
      Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 5 of 20


                                                                              1
                                                                              1
                                                                              1
                                                                              1
                                                                              1
                                                                              1
                                                                              1I
                                                                              ·1



                                                                              1
                                                                              1
                                                                              1
                                                                              1I
                                                                              l
                                                                              1
                                                                              1
                                                                              1
                                                                              1I
                                                                              l
                                                                              1
                                                                              1I
                                                                              ·1


0
CX)
                                                                              1
Q)
0)
                                                                              1
ro
a..
Page 181   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 6 of 20

(b)(5)
Page 182   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 7 of 20

(b)(5)
                                                                          ·~   ,

                                                                                   I
       Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 8 of 20


                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               ·1



                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               l
                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               l
                                                                               1
                                                                               1I
                                                                               ·1


C"')
CX)
                                                                               1
Q)
0)
                                                                               1
ro
a..
Page 184   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 9 of 20

(b)(5)
                                                                          ·~   ,

                                                                                   I
      Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 10 of 20


                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               ·1



                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               l
                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               l
                                                                               1
                                                                               1I
                                                                               ·1


I!)
CX)
                                                                               1
Q)
0)
                                                                               1
ro
a..
Page186   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 11 of 20

(b)(5)
                                                                            ·~   ,

                                                                                     I
        Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 12 of 20


                                                                                 1
                                                                                 1
                                                                                 1
                                                                                 1
                                                                                 1
                                                                                 1
                                                                                 1I
                                                                                 ·1



                                                                                 1
                                                                                 1
                                                                                 1
                                                                                 1I
                                                                                 l
                                                                                 1
                                                                                 1
                                                                                 1
                                                                                 1I
                                                                                 l
                                                                                 1
                                                                                 1I
                                                                                 ·1


,..._
CX)
                                                                                 1
Q)
0)
                                                                                 1
ro
a..
Page188   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 13 of 20

(b)(5)
Page189   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 14 of 20

(b)(5)
Page190   Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 15 of 20

(b)(5)
Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 16 of 20
Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 17 of 20
Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 18 of 20
Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 19 of 20
                                                                          ·~   ,

                                                                                   I
      Case 1:20-cv-02761-AT Document 40-15 Filed 09/18/20 Page 20 of 20


                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               ·1



                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               l
                                                                               1
                                                                               1
                                                                               1
                                                                               1I
                                                                               l
                                                                               1
                                                                               1I
                                                                               ·1


ll)
0)
                                                                               1
 Q)
 0)
                                                                               1
 ro
a..
